Exhibit 23.1 Consent of Independent Registered Public Accounting Firm CEL-SCI Corporation Vienna, Virginia We hereby consent to the incorporation by reference in the Registration Statements on Form S­3 (File numbers 333-162039, 333-161504, 333-162792, 333-184094, 333-186103 and 333-196243) and Form S­8 (File numbers 333-117088, 333-140792, 333-162265, 333-179477, 333-184092 and 333-198244) of CEL-SCI Corporation of our reports dated December 23, 2014, relating to the financial statements and the effectiveness of CEL-SCI Corporation’s internal control over financial reporting, which appear in this Form 10-K. /s/BDO, USA, LLP Bethesda, Maryland December 23, 2014
